Case 1:18-cv-24134-CMA Document 42 Entered on FLSD Docket 12/17/2018 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


   SHEHAN WIJESINHA, individually and on
   behalf of all others similarly situated,

                                          Plaintiff,

                             v.                                     No. 1:18-cv-24134-CMA

   FAITH AND FREEDOM COALITION, INC.,

                                         Defendant.


  UNITED STATES’ ACKNOWLEDGEMENT OF CONSTITUTIONAL QUESTION AND
        UNOPPOSED MOTION FOR EXTENSION OF TIME TO INTERVENE

          On November 15, 2018, Faith and Freedom Coalition, Inc., Defendant in the above-

  captioned action, filed a notice with the Court indicating that it had raised a constitutional challenge

  to a federal statute, as required by Federal Rule of Civil Procedure 5.1(a). See ECF No. 28 (Rule

  5.1 Notice). The Notice stated that Defendant’s Corrected Motion to Dismiss the Complaint, filed

  on November 14, 2018, “alleges that the [Telephone Consumer Protection Act of 1991, 42 U.S.C.

  § 227(b)(1)(A)(iii)] violates the First Amendment because the TCPA’s ban on telephone calls that

  either are dialed automatically rather than manually, id. § 227(b)(1)(A)(iii) (the ‘Autodialer Ban’),

  or that convey a prerecorded message, id. § 227(b)(1)(A)(iii), (B) (the ‘Prerecording Ban’) are:

  overinclusive, underinclusive, and not the least restrictive means by which to further government

  interests.” Rule 5.1 Notice at 1; ECF No. 25 (Def. First Mot. to Dismiss). Plaintiff subsequently

  amended the Complaint, see ECF No. 31 (First Amended Complaint), and Defendant re-filed its

  Motion to Dismiss. See ECF No. 36 (Def. Mot. to Dismiss). The new Motion to Dismiss raises

  the same constitutional challenge to the TCPA. See id. at 9-17. The Court has not yet certified




                                                         1
Case 1:18-cv-24134-CMA Document 42 Entered on FLSD Docket 12/17/2018 Page 2 of 4



  the constitutional question, as required by Rule 5.1(b) and 28 U.S.C. § 2403. Pursuant to Rule

  5.1(c), the United States’ deadline to intervene is currently January 14, 2018.

         The United States is authorized to intervene in any federal court action in which the

  constitutionality of an Act of Congress is drawn into question. See 28 U.S.C. § 2403(a). The

  approval of the Solicitor General is required for the United States to intervene in an action to

  defend the constitutionality of a federal statute. See 28 C.F.R. § 0.21. The process of obtaining a

  decision on intervention from the Solicitor General generally takes at least several weeks, and

  Defendant’s Rule 5.1(a) notice only just came to the attention of the office within the Department

  of Justice responsible for recommending to the Solicitor General whether intervention is

  warranted. Counsel for the United States respectfully advises the Court that the United States has

  not yet decided whether to intervene in this action to defend the constitutionality of

  § 227(b)(1)(A)(iii); consequently, additional time is needed to permit a decision on intervention.

         Accordingly, pursuant to Fed. R. Civ. P. 6(b)(1), counsel for the United States hereby

  submits this unopposed motion to extend the time period during which the United States may

  intervene for the limited purpose of defending the constitutionality of the TCPA by an additional

  sixty days, to and including March 15, 2018. If the United States intervenes, it will be prepared to

  file its memorandum in defense of the constitutionality of the statute on that same day.

         The United States has not previously sought an extension in this matter. Undersigned

  counsel has conferred with counsel for both Plaintiff and Defendant, who advise that neither party

  opposes this motion. A proposed order is filed concurrently herewith.

                                        Respectfully submitted this 17th day of December, 2018,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       ERIC R. WOMACK
                                                       Assistant Director, Federal Programs Branch

                                                       2
Case 1:18-cv-24134-CMA Document 42 Entered on FLSD Docket 12/17/2018 Page 3 of 4




                                          /s/ Anjali Motgi                        _
                                          ANJALI MOTGI
                                          Trial Attorney (TX Bar No. 24092864)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L St., NW, Rm. 12308
                                          Washington, DC 20530
                                          Tel: (202) 305-0879
                                          Fax: (202) 616-8470
                                          Anjali.Motgi@usdoj.gov

                                          Counsel for United States of America




                                          3
Case 1:18-cv-24134-CMA Document 42 Entered on FLSD Docket 12/17/2018 Page 4 of 4



                                     CERTIFICATE OF SERVICE

          I hereby certify that on December 17, 2018, a copy of the foregoing pleading was filed

  electronically via the Court’s ECF system which sent notification of such filing to counsel of

  record for all parties.

                                                     /s/ Anjali Motgi______________________
                                                     ANJALI MOTGI
                                                     Trial Attorney (TX Bar No. 24092864)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L St., NW
                                                     Washington, DC 20530
                                                     Tel: (202) 305-0879
                                                     Fax: (202) 616-8470
                                                     Anjali.Motgi@usdoj.gov

                                                     Counsel for the United States of America




                                                    4
